Exhibit 10.5 Amended and Restated Notice of Performance Stock Award (“Participant”) Great Elm Capital Group, Inc. ID: 94-3219054 800 South Street, Suite 230 Waltham, MA 02453 You have been awarded performance-based restricted shares of Common Stock of Great Elm Capital Group Inc. (the “Company”) as detailed below (the “Performance Shares”): This Notice of Performance Stock Award (this “Notice”), together with the Great Elm Capital Group, Inc. 2016 Long-Term Incentive Compensation Plan (the “Plan”) in effect as of the Date of Grant, and the terms and conditions of the award of the Performance Shares (the “Award Agreement”) attached hereto, contain the terms of your Performance Shares. Date of Grant: Number of Performance Shares: Time Vesting Schedule 20% on 11/03/2017 and 5% on each subsequent quarterly anniversary. Performance Vesting Date 11/03/2021 Performance Criteria and Vesting Schedule: The Performance Shares will vest (i) based on your continuing service as a Non-Employee Director or Consultant or continuing employment as an Employee with the Company, a Subsidiary or an Affiliate over a five year time-vesting period ending November 3, 2021 and (ii) based upon the Percentage Achievement of the Performance Goal (as defined in the Award Agreement), in each case, subject to acceleration as further set forth in the Terms and Conditions of Performance Stock Award set forth below and incorporated herein by reference.
